Title: From Thomas Jefferson to Maria Cosway, 29 November 1786
From: Jefferson, Thomas
To: Cosway, Maria



Paris Nov. 29. 1786.

My letters which pass thro’ the post office either of this country or of England being all opened, I send thro’ that channel only such as are very indifferent in their nature. This is not the character, my dear madam of those I write to you. The breathings of a pure affection would be profaned by the eye of a Commis of the poste. I am obliged then to wait for private conveiances. I wrote to you so long ago as the 19th. of this month by a gentleman who was to go to London immediately. But he is not yet gone. Hence the delay of which you express yourself kindly sensible in yours of the 17th. instant. Could I write by the post, I should trouble you too often: for I am never happier than when I commit myself into dialogue with you, tho’ it be but in imagination. Heaven has submitted our being to some unkind laws. When those charming moments were present which I passed with you, they were clouded with the prospect that I was soon to lose you: and now, when I pass the same moments in review, I recollect nothing but the agreeable passages, and they fill me with regret. Thus, present joys are damped by a consciousness that they are passing from us; and past ones are only the subjects of sorrow and regret. I am determined when you come next not to admit the idea that we are ever to part again. But are you to come again? I dread the answer to this question, and that my poor heart has been duped by the fondness of it’s wishes. What a triumph for the head! God bless you! May your days be many and filled with sunshine! May your heart glow with warm affections, and all of them be gratified! Write to me often. Write affectionately, and freely, as I do to you. Say many kind things, and say them without reserve. They will be food for my soul. Adieu my dear friend!
P.S. No private conveiance occurring I must trust this thro’ the post-office, disguising my seal and superscription.

